Citation Nr: 1143511	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and Daughter



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1953 to December 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2011, the Veteran testified at a Board hearing conducted with videoconference technology before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

The Veteran asked that the undersigned Acting Veterans Law Judge hold the record open for thirty days in order that he could secure opinions concerning his unemployability.  The Veteran waived RO jurisdiction of such information on the record during his hearing.  Two medical opinions were submitted to the Board during August 2011.

The Board notes that a May 2010 letter from the Veteran's representative withdrew his claims for Specially Adaptive Housing and Special Home Adaption.



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's service-connected major depressive disorder results in social and occupational impairment with deficiencies in most areas.

2.  The preponderance of the evidence indicates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an increased rating for major depressive disorder arises from an appeal of the initial evaluation following the grant of service connection for major depressive disorder.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board additionally notes that the Veteran's claim for TDIU is being granted herein.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  In addition, the Board finds that the medical evidence of record, which has been supplemented with opinions submitted by the Veteran, is sufficient to decide the case without further VA examination.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's major depressive disorder is rated under Diagnostic Code 9434.  38 C.F.R. § 4.130.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

In this case, the Veteran's service-connected major depressive disorder is evaluated as 50 percent disabling under Diagnostic Code 9434.  The Veteran and his daughter contended during his Board testimony that he was unable to work due to his service-connected disabilities; that he had not worked in many years; and further that his depression manifested in daily thoughts of suicide with frequent anxiety attacks once or twice a day.  The Veteran's daughter also testified that his hygiene had become more lax, at times he did not want to bathe daily and did not want his teeth brushed.  

The Board notes that the Veteran has tetraplegia from a car accident which occurred in 1959.  The residuals of such accident are not service-connected disabilities.

The Veteran was service-connected effective April 30, 2004 for major depressive disorder, as secondary to hepatitis C, by a February 2006 rating decision.

A VA treatment note dated July 2004 indicates that the Veteran was angry that the VA Medical Center did not let him know immediately about his hepatitis C diagnosis; he felt guilty about transmitting the hepatitis C to his wife and isolated himself from family members for fear of passing the virus to them; he stayed in bed for two days per week; rarely operated his Hamm radio which was a daily, enjoyable activity for him; and he felt dirty because of the hepatitis C.

During December 2005, the Veteran was afforded a VA psychiatric examination.  The Veteran reported irritability and that he no longer had an interest in his long term hobbies such as operating the Hamm radio and reading.  The Veteran indicated that he perceived rejection from his wife and grandson due to fear of contracting hepatitis C.  The Veteran's thought processes were logical and goal directed with orientation times three and with no inappropriate behavior noted and normal speech.  He also stated that he had once had delusions and hallucinations but did not have them anymore.  The Veteran indicated that he had suicidal thoughts at least once a week.  His wife did everything for him concerning personal hygiene due to his quadriplegia.  The Veteran had short term memory loss due to anxiety, anger and depression with his long term memory being intact.  The Veteran obsessed about his hepatitis C.  The Veteran reported panic attacks once or twice a month.  The Veteran reported anxiety or a depressed mood twice per week.  His impulse control was reported as adequate; however, with a great deal of irritability and anger.  The Veteran was given a diagnosis of depression and a GAF score of 60, which is suggestive of moderate symptoms.  

VA treatment records from 2007 indicate that the Veteran was seen on a regular basis for depression.  More specifically, a January 2007 treatment note indicates that the Veteran felt depressed and was thinking of death although he denied suicidal or homicidal ideation.  The Veteran reported loss of interest in hobbies, low energy and problems with concentration.  There were no psychotic symptoms and homicidal and suicidal ideation were denied.  The Veteran was responsive and pleasant; speech was appropriate; and there was mild psychomotor retardation.  The Veteran's mood was depressed and his affect was appropriate.  Thought processes were logical, coherent and goal directed.  There were no current hallucinations or delusions.  The Veteran was diagnosed with mild major depressive disorder and anxiety disorder.  

A May 2010 VA psychiatric examination report indicates that the Veteran continued to have signs of clinical depression with feeling down most days.  The Veteran reported that he contemplated suicide by running in front of a truck.  The Veteran's speech and thought processes were normal with no inappropriate behavior.  He had no panic attacks and he was able to maintain minimum personal hygiene.  The Veteran had problems with concentration.  The Veteran was diagnosed with moderate major depressive disorder.  The examiner indicated that the Veteran's depression did not prevent employability.

A June 2010 VA treatment note indicates the Veteran was pleasant with normal speech and thought processes.  There were no psychotic symptoms and homicidal and suicidal ideation were denied.  There were no current hallucinations or delusions.  The Veteran denied depression but indicated that he frequently experienced anxiety and had problems concentrating and sleep disturbances.  

The Board finds that, affording the Veteran the benefit of the doubt, the preponderance of the evidence of record indicates that his major depressive disorder meets the criteria for a 70 percent evaluation.  However, the Board notes that preponderance of the evidence does not indicate that the Veteran is entitled to a higher schedular rating for his disability at any point during the course of the claim.  In this regard, the Board notes that the Veteran was not shown to have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name; nor was intermittently unable to perform activities of daily living due to his service-connected psychiatric disorder.  

The Board notes that the Veteran testified concerning his thoughts of suicide.  However, suicidal ideation is contemplated in the 70 percent evaluation assigned.  Significantly, none of the GAF scores assigned reflect the examiners' or the treatment providers' belief that the Veteran is in persistent danger of harming himself as all scores.  

In summary, the evidence establishes that the Veteran meets the criteria for a 70 percent evaluation for his major depressive disorder. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's major depressive disorder warranted a higher evaluation than contemplated herein.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Turning to his claim for TDIU, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

The Veteran is currently service-connected for a major depressive disorder, as described above; bilateral hearing loss, 50 percent disabling; hepatitis C, 10 percent disabling; tinnitus, 10 percent disabling; and a scar, 10 percent disabling.  Thus, the Veteran meets the scheduler criteria for TDIU.  

The evidence reflects that the Veteran last worked more than fifty years ago.  He was unemployable for many years due to his quadriplegia.  

The Board notes that the Veteran submitted two medical opinions dated August 2011 concerning his unemployability.  Dr. C, Chief of the Spinal Cord Injury Service at the San Antonio VA Medical Center indicated that it is unlikely that the Veteran could maintain gainful employment due to his hearing deficit and recurring major depression.  An additional statement, in the form of a treatment note from the VA Texas Valley Coastal Bend Healthcare Center, indicates that the Veteran is unemployable at least in part related to his hearing loss; further indicating that the Veteran is somewhat phlegmatic and finds it difficult to follow verbal commands.  Additionally, the physician indicated that the Veteran's diagnosis of depression and hepatitis C causes a general torpidness in the Veteran, impairing employability.  To summarize, the physician indicated that the Veteran is totally and permanently unemployable from multiple causes but it at least in part disabled due to his service-connected conditions.  

The Board acknowledges that the psychiatric examination report dated May 2010 and the examination report for his hepatitis C dated June 2010 indicate that the Veteran is not unemployable due to his service-connected disabilities; however, while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the Board notes that the two August 2011 opinions considered all of the Veteran's relevant service-connected disabilities and were authored by the Veteran's treating physicians who are best able to comment on his abilities.

Thus, resolving all doubt in the Veteran's favor, entitlement to TDIU is granted.

Given the assignment of a 100 percent rating for the entire appeal period, the Board finds that there is no basis to refer this claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  See generally 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an increased rating of 70 percent for major depressive disorder is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


